UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2105


In Re: LUIS HERNANDEZ-ESPINOZA, a/k/a Raphael Lopez, a/k/a
Rafael Lopez,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (7:09-cr-00112-D-1)


Submitted:   February 16, 2012              Decided:   February 22, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Luis Hernandez-Espinoza, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Luis     Hernandez-Espinoza         petitions      for   a    writ   of

mandamus, alleging the district court has unduly delayed acting

on his Fed. R. Crim. P. 41(e) motion and his motion to recall

the mandate.       He seeks an order from this court directing the

district   court    to    act.    Our   review    of    the   district    court’s

docket reveals that the district court entered an order denying

both of these motions on January 4, 2012.                Accordingly, because

the   district    court    has   recently     decided    Hernandez-Espinoza’s

motions, we deny the mandamus petition as moot.                 We grant leave

to proceed in forma pauperis.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                PETITION DENIED




                                        2